Title: To Thomas Jefferson from Thomas Appleton, 10 June 1824
From: Appleton, Thomas
To: Jefferson, Thomas


Dr Sir
Leghorn
10th June 1824.
It was only in the course of the last months, that I receiv’d a letter from Governor Holmes, under date of the 3d of march, of the year 1820, covering a vote of thanks of the legislature of the State; it is now unnecessary to seek the cause of its delay of more than a year; in reaching my hands—the expressions it contain’d, were both grateful and honorable to me; and are a very ample consolation, for the displeasure of years of silence.—Yesterday, I receiv’d by the way of London, a second letter from his Excellency, accompanied by another from a banker of that City, mentioning that he held at my disposal five hundred dollars from the state of No Carolina—whatever may have occasion’d the neglect or delay in replying to my various letters, I am fully sensible, Sir, that I owe to your generous mediation, the honorable testimonies I have receiv’d; and allow me to say, that I hold your single approbation, of more value, than the suffrages of millions.—I have lately receiv’d from the Agricultural Society of Philadelphia, a very elegant Silver Medal, and, as they gratuitously express, for the valuable introduction of many useful plants.—It is true, I had a correspondence with a certain Dr James Mease. I cannot now recal to mind its origin; but it is very certain, that I knew not, he was a member of any Society, and much less, the Vice-President of that of Agriculture; as it is, that I have no personal knowledge of him.—It is equally correct, that I have introduc’d many plants into my native country, from Georgia to Massachusetts; but I sought, nor expected, any other compensation, than that internal felicity which arises from benefitting the soil which gave one birth, and a people I am never again to see.—By the letters of Dr Mease, he appears possess’d with the most ardent enthousiasm, for the promotion of agriculture; thus I have now sent him, some Bologna-hemp-seed, which sells invariably at 50, where Russian-hemp, commands only 30—also some Cremona flax–seed, which always sells, at double of all others known.” together, with the cawli–flower, Broccoli, and Fennel of Naples, which greatly surpass, all others I have ever seen.—I send him, likewise, a translation into our language, of the modes of culture of the Hemp and flax of Italy, which I receiv’d in italian, from Professor Fozzetti, of Florence.—Some short time since, I sent him, a certain species of Barley, here term’d, “Orzo-Mondo”—peculiar to Tuscany, and an excellent succedaneum for Coffee.’ It is my constant breakfast, for it is free from the irritating qualities of the latter, while the illusion is great, and most agreeably refreshes and restores the stomach: at least to me, who have not once supp’d in 15 years, and usually dine, in something approaching the moderation of the fam’d Cornaro, venetian procurator of San Mareo.—In reading over my letter, I perceive too late, Sir, that I am the single hero of the performance; I will then only add, the expression of my most grateful sense of your friendship, and my invariable esteem & respect.—Th: Appleton—